DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00418-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



REAGAN E. GARRETT,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW OF

CHASE MANHATTAN BANK USA,
N.A. SUCCESSOR IN INTEREST TO§
	SMITH COUNTY, TEXAS
PROVIDIAN NATIONAL BANK
APPELLEES





MEMORANDUM OPINION
PER CURIAM

	Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  In his motion, Appellant represents that he has been
granted a new trial and no longer wishes to pursue this appeal.  Because Appellant  has met the
requirements of Tex. R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed.

Opinion delivered December 31, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.











(PUBLISH)